DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener extends into the upper portion when disengaged from the lower portion as recited in claim 49 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig. 9B shows screw 158 can be tighten (moving leftward) to engage the lower trigger portion 140, as the screw 158 is moving leftward, at least the flange 162 of the screw 158 is extends into the upper portion. When the fastener is disengaging (moving rightward), the fastener is actually extending out of the upper portion instead of into the upper portion. Clarification is respectfully requested. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the fastener extends into the upper portion when disengaged from the lower portion as recited in claim 49. Fig. 9B shows screw 158 can be tighten (moving leftward) to engage the lower trigger portion 140. As the screw 158 is moving leftward, at least the flange 162 of the screw 158 is extends into the upper portion. When the fastener is disengaging (moving rightward), the fastener is actually extending out of the upper portion instead of into the upper portion. Clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26, 27 and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 6,651,642) in view of Carleton et al. (US 2011/0121103. Carleton hereafter). 
With respect to claim 21, Powers discloses a method of adjusting a trigger length (Figs. 1-8, especially Figs. 4-8) of a device, the method comprising: 
pulling (depressing) a trigger (8) of the device from a non-actuated position (Figs. 4 and 6) to an actuated (depressed) position with the trigger in a first configuration (when shoes 1 and 22 are at the highest point of the stem of trigger 8. At this position, two fingers of a user can engage the left front face of the trigger) by engaging a front (left) side of the lower portion (shoes 1 and 22) of the trigger with a first two fingers of the user to actuate the device, the trigger including an upper portion (stem of trigger 8) and the lower portion mounted on the upper portion;
disengaging (loosening) a fastener (set screws 2 in Fig, 4 and screw and nut 24 and 25 in Fig. 7) from the lower portion of the trigger; 
pulling the lower portion lengthwise (lower) along the upper portion of the trigger such that the lower portion moves relative to the upper portion and relative to the (loosen orientation of the) fastener, the fastener maintaining a fixed position (fixed rotational orientation/position of set screws 2 and screw and nut 24 and 25 in Fig. 7) along a length of the upper portion as the lower portion moves relative to the upper portion, and such that the lower portion moves from a first position (shoes 1 and 22 are at the highest point) associated with the first configuration to a second position (when shoes 1 and 22 are at the middle and lowest point) associated with an elongate configuration of the trigger, wherein both the front (left) side of the lower portion and a front (left) side of the upper portion are exposed to form a front (left) area of the trigger with the trigger in the elongate configuration and such that the trigger is configured to (capable of) be actuated by engaging the front area with at least three fingers of the user;
reengaging (tightening) the fastener with the lower portion to secure the lower portion in the second position; and
pulling (depressing) the trigger of the device from the non-actuated position to the actuated position with the trigger in the elongate configuration by engagement with both of the front side of the upper portion and the front side of the lower portion forming the front area to activate the device.
Powers fails to disclose the trigger is a paint spray gun trigger. 
Carleton teaches a spray gun (100. Figs. 1-25) for (capable of) spraying paint, the spray gun comprising: a gun body (302) with a trigger (210), the trigger pulling a valve stem (216) along an axis (longitudinal spray axis) to open a valve (mostly 214 and 234) within the paint spray gun and allow flow of the paint through the valve and configured to (capable of) actuate the spray valve between an open state and a closed state. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a paint spray gun, as taught by Carleton, to Powers’ device, in order to operate the paint spray gun (paragraph [0031]).
With respect to claim 22, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein pulling the lower portion lengthwise includes pulling the lower portion from the first configuration where the trigger is actuated by engaging the lower portion with a first two fingers of the user, to a second (when shoes 1 and 22 are at the lowest point) configuration where the trigger is sized such that the trigger is configured to (capable of) be actuated by engaging the upper portion with the first two fingers of the user and engaging the lower portion with a second two fingers of the user.
With respect to claim 23, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein pulling the lower portion lengthwise includes pulling the lower portion lengthwise to a third (when shoes 1 and 22 are at the middle point) configuration of the trigger where the trigger is sized such that the trigger is configured to  (capable of) be actuated by the user engaging the upper portion of the trigger with a first finger of the first two fingers and engaging the lower portion with a second finger of the first two fingers and a third finger (Col. 3, lines 27-36).
With respect to claim 26, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein disengaging the fastener from the lower portion of the trigger of the paint spray gun includes: rotating a set screw (set screws 2 in Fig, 4 and screw and nut 24 and 25 in Fig. 7. 24 is a set screw because it is used as a detent to secure an object within or against another object) of the fastener relative to the lower portion and the upper portion, thereby disengaging (remove or loosen) the fastener from the lower portion.
With respect to claim 27, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein disengaging the fastener from the lower portion of the trigger of the paint spray gun includes: rotating a set screw (set screws 2 in Fig, 4 and screw and nut 24 and 25 in Fig. 7. 24 is a set screw because it is used as a detent to secure an object within or against another object) of the fastener relative to the lower portion and the upper portion, thereby reducing a force exerted on the lower portion by a bracket (neck of set screws 2 in Fig. 4 and 21 in Fig. 6) of the fastener that extends over a portion of the lower portion.
With respect to claim 43, Powers discloses a method of adjusting a trigger length (Figs. 1-8, especially Figs. 4-8) of a device, the method comprising:  
disengaging (loosening) a fastener (set screws 2 in Fig, 4 and screw and nut 24 and 25 in Fig. 7) from a lower portion (shoes 1 and 22) of a trigger (8) of a device; 
pulling the lower portion lengthwise (shoes 1 and 22) along an upper portion (stem of trigger 8) of the trigger from a first position (shoes 1 and 22 are at the highest point) to a second position (when shoes 1 and 22 are at the middle and lowest point); and 
reengaging (tightening) the fastener with the lower portion to secure the lower portion in the second position; 
wherein a set screw (set screws 2 in Fig, 4 and nut 24 in Fig, 7. Nut 25 is a set screw. Any screw used to hold or adjust a setting: frequently a set screw, but may also be any other machine screw or thumb screw used for the purpose of setting. Wiktionary. Set screw (Mach.), a screw, sometimes cupped or printed at one end, and screwed through one part, as of a machine, tightly upon another part, to prevent the one from slipping upon the other. Free Dictionary) of the fastener is threaded into (directionally toward) the upper portion, such that the set screw is connected to the upper portion by first (male) threading formed on the set screw interfacing with second (female) threading formed in the lower portion.
Powers fails to disclose the trigger is a paint spray gun trigger. 
Carleton teaches a spray gun (100. Figs. 1-25) for (capable of) spraying paint, the spray gun comprising: a gun body (302) with a trigger (210), the trigger pulling a valve stem (216) along an axis (longitudinal spray axis) to open a valve (mostly 214 and 234) within the paint spray gun and allow flow of the paint through the valve and configured to (capable of) actuate the spray valve between an open state and a closed state. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a paint spray gun, as taught by Carleton, to Powers’ device, in order to operate the paint spray gun (paragraph [0031]).
Alternatively, Powers fails to disclose wherein the set screw is connected to the upper portion by first threading formed on the set screw interfacing with second threading formed in the upper portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second threading formed in the upper portion (instead of the lower portion) in order to connect the lower and upper portions.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. A skilled artisan would have had a reasonable expectation of success to have the second threading formed in the upper portion (instead of the lower portion) because the selection of a known (connection) method based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  And because such a change would only produce an expected result, i.e, the secure connection of the lower and upper portions.  The use of alternative and functionally equivalent connecting methid would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 44, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein the set screw engages an inner face (of screw bores with female thread. Fig. 5) of the lower portion.
With respect to claim 45, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein the set screw is threaded into (directionally toward) a back side of the upper portion (lower set screw 2 shown in Fig. 4).
With respect to claim 46, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein a flange (head of nut 24) of the set screw engages an outer face of a fastener bracket (21), the fastener bracket positioned adjacent the back side of the upper portion and extending around first and second brackets of the lower portion (See Fig. 7 with additional annotations below).
With respect to claim 47, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein the fastener slides within and along an elongated gap (gap defined by 21) in the lower portion when the lower portion is pulled lengthwise along the upper portion.
With respect to claim 48, Powers’ method modified by Carleton’s paint spray gun, Powers further discloses wherein a position of the fastener is fixed (fixed rotational orientation/position of set screws 2 and screw and nut 24 and 25 in Fig. 7) along a length of the upper portion when the lower portion is pulled lengthwise along the upper portion.

    PNG
    media_image1.png
    256
    404
    media_image1.png
    Greyscale

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Carleton and further in view of Bender (US 9,052,149).
With respect to claim 25, Powers and Carleton disclose the method as in claim 21 except for disengaging the fastener includes accessing the a set screw of the fastener through a gap disposed between a first bracket on a first lateral side of the lower portion and a second bracket on a second lateral side of the lower portion; and a stop projecting from one of the first lateral side and the second lateral side engages a first index of the upper portion with the lower portion in the first position and the stop engages a second index of the upper portion with the lower portion in the second position.
However, Bender teaches a method of adjusting a trigger length (Figs. 3 and 4), the method comprising: disengaging a fastening mechanism (60) from a lower portion (20) of a trigger (10); pulling the lower portion lengthwise (lower) along an upper portion (16) of the trigger from a first position (20 is at the highest point) to a second position (20 is at the lowest point); and reengaging (62 are at 56) the fastening mechanism with the lower portion to secure the lower portion in the second position. Bender further teaches the step of disengaging the fastening mechanism includes accessing the fastening mechanism through a gap (opening for trigger in Fig. 11) disposed between a first bracket (left opening or bracket for 12) on a first lateral (left) side of the lower portion and a second bracket (right opening or bracket for 12) on a second lateral (right) side of the lower portion; and a stop (62) projecting from one of the first lateral side and the second lateral side engages a first index (top 54) of the upper portion with the lower portion in the first position and the stop engages a second index (lower 54) of the upper portion with the lower portion in the second position.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a stop with first and second indexes, as taught by Bender, to Powers’ fastening mechanism, in order to position the lower portion with a plurality of predetermined positions (Abstract).

Allowable Subject Matter
Claim 42 is allowed.

Response to Arguments
The applicant argues that Powers and Carleton fail to disclose the amended limitations in the claims. The applicant’s argument has been considered but is moot due to the new interpretation of the Powers and Carleton references. The “fixed position” along a length of the upper portion as the lower portion moves relative to the upper portion has been interpreted as “fixed rotational orientation/position” of set screws 2 and screw and nut 24 and 25 in Fig. 7. 
As for claim 43, clarification of Examiner’s position (not a new ground rejection) has been elaborated above. The set screw (set screws 2 in Fig, 4 and nut 24 in Fig, 7. Nut 25 is a set screw. Any screw used to hold or adjust a setting: frequently a set screw, but may also be any other machine screw or thumb screw used for the purpose of setting. Wiktionary. Set screw (Mach.), a screw, sometimes cupped or printed at one end, and screwed through one part, as of a machine, tightly upon another part, to prevent the one from slipping upon the other. Free Dictionary) of the fastener is threaded into (directionally toward) the upper portion, such that the set screw is connected to the upper portion by first (male) threading formed on the set screw interfacing with second (female) threading formed in the lower portion. 
Alternative interpretation of claim 42 is elaborated in Page 9 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752  
October 26, 2022